Citation Nr: 1643756	
Decision Date: 11/17/16    Archive Date: 12/01/16

DOCKET NO.  15-29 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an initial rating higher than 10 percent for right hip bursitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service in the U.S. Army from September 1961 to October 1967.  The period of service from September 5, 1967, to October 11, 1967 was under Other Than Honorable conditions and is a bar to benefits.  See September 2014 Administrative Decision.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which granted service connection for right hip bursitis and assigned a 10 percent rating effective from November 27, 2013.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Right hip bursitis is not manifested by flexion limited to 45 degrees, extension limited to 5 degrees, limitation of adduction sufficient to prevent crossing legs, limitation of abduction beyond 10 degrees, or the inability to toe-out more than 15 degrees.


CONCLUSION OF LAW

The criteria for an initial rating higher than 10 percent for right hip bursitis have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.71a, DC 5019, 5251 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Increased Rating

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2015).

Where entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The Veteran's right hip bursitis is rated under Diagnostic Code (DC) 5019-5251.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.

DC 5019 addresses bursitis, and will be rated on limitation of motion of the affected parts, as degenerative arthritis.  38 C.F.R. § 4.71a.

In adjudicating claims where a rating under the diagnostic codes governing limitation of motion should be considered, VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) did not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  However, pain that does not result in additional functional loss does not warrant a higher rating.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011) (holding that pain alone does not constitute function loss, but is just one fact to be considered when evaluating functional impairment).

DC 5251 provides a single 10 percent rating when extension of the thigh is limited to 5 degrees.  During a September 2014 VA examination, extension was measured at 20 degrees, unchanged with repetitive testing, but limited to 10 degrees due to pain.  These findings do not correspond to the criteria for a rating under DC 5251.

DC 5252 addresses limitation of flexion of the thigh.  It provides ratings of 10, 20, 30 and 40 percent for limitation of flexion to 45 degrees, 30 degrees, 20 degrees and 10 degrees, respectively.  VA records dated May 2014 noted right hip flexion of 100 degrees without discomfort.  During the September 2014 VA examination, flexion was 70 degrees, unchanged with repetitive testing, but limited to 50 degrees due to pain.  These findings do not correspond to the criteria for a rating under DC 5252.

DC 5253 addresses impairment of the thigh.  A 10 percent disability rating is warranted for limitation of rotation such that a claimant cannot "toe-out" more than 15 degrees, or when adduction is limited such that the legs cannot be crossed.  A 20 percent rating is assigned for limitation of abduction lost beyond 10 degrees.  However, the September 2014 VA examination recorded that the rotational limitations did not prevent a toe-out of more than 15 degrees, adduction limitations did not prevent the crossing of legs, and abduction was more than 10 degrees.  These findings do not correspond to the criteria for a rating under DC 5253.

Because the evidence does not reflect the pertinent findings, the Board will not discuss DC 5250 (ankylosis of the hip), DC 5254 (flail joint of the hip), or DC 5255 (impairment of the femur).  

Notably, the Veteran's May 2014 VA records do show that his right leg was shorter than his left leg by 0.75 inches.  While there is no specific finding that this is due to the Veteran's right hip bursitis, the Board has considered a rating under DC 5275, which addresses shortening of the bones of the lower extremity.  However, a compensable rating under that code requires at least a 1.25 inch discrepancy in leg length.

The Board has also considered whether referral for consideration of an "extraschedular rating" is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).

However, an extraschedular analysis is not required in every case.  When 38 C.F.R. § 3.321(b)(1) is not "specifically sought by the claimant nor reasonably raised by the facts found by the Board, the Board is not required to discuss whether referral is warranted."  Yancy v. McDonald, 27 Vet. App. 484, 494 (2016), citing Dingess v. Nicholson, 19 Vet. App. 473, 499 (2006), aff'd, 226 Fed. Appx. 1004 (Fed. Cir. 2007).  In this instance, the Veteran has not specifically sought an extraschedular rating.  His demonstrated limitation of motion is expressly contemplated by the rating schedule, and additional findings from the VA examination, such as disturbance in locomotion, are inherent with a right hip disability.  As noted above, the Board has also considered whether a rating was warranted for the Veteran's leg length discrepancy, also expressly contemplated under the rating schedule.  There is no indication that the Veteran's right hip bursitis results in any symptoms that fall so far outside the rating schedule as to render its application inadequate.

II.  The Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159(b).  

Here, the Veteran filed his November 2013 initial claim for service connection as a fully developed claim (FDC), which incorporates the applicable notice information into the VA Form 21-526EZ used to file FDCs.  He signed the portion of the form certifying that he had received such notice.

FDC status generally limits the need for further development by VA to obtaining service treatment records and VA treatment records.  In June 2014, due to the need for additional development, the Veteran was notified that his claim was removed from FDC status.  His service treatment records and VA treatment records were associated with the claims file.  He was also provided with a VA examination which contains a description of the history of the disability at issue; documents and considers the relevant medical facts and principles; and records the relevant findings for rating the Veteran's right hip bursitis.  Although the examination was conducted in September 2014, the Veteran has not indicated that his condition has worsened since that time.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (the mere passage of time is not a basis for requiring of new examination).

VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).


ORDER

An initial rating higher than 10 percent for right hip bursitis is denied.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


